Citation Nr: 1541812	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a claimant in the prosecution of their claim for compensation includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2) (West 2014).

The Veteran contends that his obstructive sleep apnea is due to active service.  Service treatment records dated May 2004 to February 2005 reflect numerous complaints regarding difficulty sleeping and still feeling tired after sleeping.  A February 2005 post-deployment health assessment also noted exposure to smoke from burning trash or feces, vehicle or truck exhaust fumes, tent heater smoke, and sand/dust.  

Following service, VA mental health treatment records reflect numerous complaints of difficulty sleeping.  During an inpatient hospitalization in August 2009, the Veteran was observed to have apneic episodes during sleep.  He was diagnosed by sleep study in December 2009.

Based on the foregoing, the Board finds that a medical examination is necessary to determine whether any sleep disorder to include sleep apnea had its onset during service or is medically related to injury or another event or incident of active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine to determine whether it is at least as likely as not that sleep apnea is related to his military service, or whether it is caused or aggravated by a service connected disorder.  The claims folder, VBMS file, and Virtual VA file must be made available to the examiner for review in connection with the examination.  All appropriate tests and studies should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, to include sleep apnea, had its onset during service or is otherwise due to injury or other event of the Veteran's period of active service.  If not, the examiner must opine whether it is at least as likely as not that a sleep disorder, to include sleep apnea, is caused or aggravated by a service connected disorder to include posttraumatic stress disorder.  

The examining physician is advised that he/she must discuss the Veteran's self-reported history.  The physician is advised that while the Veteran is not competent to state that he had sleep apnea while on active duty, he is competent to report his sleep habits to include snoring, being informed by his wife that he would stop breathing at night, and that he had daytime sleepiness.  The physician is further advised, however, that the terms competence and credibility are not synonymous.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




